DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been cancelled. 
Claims 24-38 are pending and under examination. 

Claim Objections
Claims 24 and 34 are objected to because of the following informalities:  both step (c ) of claims 24 and 34, it is suggested to add “therapeutics” after “bacterial” for grammatic correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for kappa chain VLJ region, TJP3 and ORM2, does not reasonably provide enablement for IGHA1 and IGKC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.

The instant invention directs to a method of treating cystic fibrosis patients based on a risk probability score with respect to different biomarkers, including IGHA1, IGKC, TJP3. The field of the invention involves clinical studies and immunoassays/mass spectrometry. The unpredictability is high because the complexity of each individuals in terms of race, gender, age, physical condition and medical history. Therefore working examples, i.e. clinical studies, are necessary in order to verify the inventive concept of the invention, namely using a risk probability score based on the expression of a set of biomarkers. This concept cannot be contemplated or predicted unless actual clinical studies are conducted. The techniques needed are the immunoassays, mass spectrometry, clinician for physiological and pathological analysis. 

With this in view, it is noted that two biomarkers, namely IGHA1 and IGKC, are merely listed in Table 1.  In contrast to other recited biomarkers, none of clinical studies has been performed with respect to these two IGHA1 and IGKC biomarkers. 

Figure 4 
Show the clinical data for TJP3, Immunoglobulin Kappa light chain, alpha 1 acid glycoprotein 2 (NOT precursor) and transthyretin.

    PNG
    media_image1.png
    618
    600
    media_image1.png
    Greyscale


Figure 11 shows immunoglobulin kappa light chain VLJ, immunoglobulin Kappa 1 constant 

    PNG
    media_image2.png
    379
    689
    media_image2.png
    Greyscale


Note, the ORM2 (alpha-1-acid glycoprotein 2 precursor) has shown clinical data in section 0099. 

Taken together, thus far applicants have merely mentioned IGHA1 and IGKC proteins in Table 1, yet none of clinical studies have ever launched to verify whether using a risk probability score based on these two proteins is clinically sound for further treating the cystic fibrosis patient with either or both of anti-inflammatory and/or anti-bacteria drugs.  One ordinary skilled clinician, reviewing the specification, especially with the clinical data, would not immediately using the IGHA1 and IGKC as a diagnostic tool for cystic fibrosis patients and prescribing anti-inflammatory and/or anti-bacteria drugs for the patients. Administering drugs to patients has to be cautious and should be done only with concrete and sound clinical evidence. 

					Conclusion 
No claim is allowed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641